         Case 2:19-cv-00066-NDF Document 16 Filed 05/30/19 Page 1 of 1
                                                                                     FILED



                 IN THE UNITED STATES DISTRICT COURT
                                                                                  2:47 pm, 5/30/19
                      FOR THE DISTRICT OF WYOMING                              Stephan Harris
                                                                               Clerk of Court

 DENNIS MEYER DANZIK,

               Appellant,
 vs.                                                     Case No. 19-CV-66-F

 CWT CANADA II LIMITED
 PARTNERSHIP and RESOURCE
 RECOVERY CORPORATION,

               Appellee,


                  ORDER REQUIRING EXPEDITED RESPONSE
       This matter is before the Court on its own notice. On May 30, 2019, Appellant

Dennis Meyer Danzik filed a Motion for Extension of the due date for his opening brief in

this matter. (Doc. 15). Specifically, Appellant asks for a forty-five (45) day extension to

file his opening brief due to medical reasons. Appellant does not include a statement

regarding Appellee CWT Canada II Limited Partnership and Resource Recovery

Corporation’s position on this request. The Court finds that an expedited response from

Appellee is appropriate under the circumstances.

       IT IS ORDERED that Appellee must respond to Appellant’s Motion for Extension

on or before June 5, 2019.

       Dated this WK day of May, 2019.


                                  NANCY
                                    NCY D.
                                        D FREUDENTHAL
                                  UNITED STATES DISTRICT JUDGE
